 1                                UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3                                                  ***
 4   WILBERT REESE AND MARCO ODDS,                            Case No. 2:19-CV-01468-GMN-EJY
 5                  Plaintiffs,
                                                                            ORDER
 6          v.
 7   GREAT WEST CASUALTY COMPANY,
     MILLER TRANSPORTATION SERVICES,
 8   INC., and LEROY CALDWELL,
 9                  Defendant.
10

11          Before the Court is the Joint Emergency Motion to Stay Proceedings in Light of Stay of Case
12   Issued by the United States District Court for the Eastern District of Louisiana (the “Joint Motion”).
13   ECF No. 19.
14          The Court having considered the Joint Motion and good cause appearing,
15          IT IS HEREBY ORDERED that the Joint Motion (ECF No. 19) is GRANTED.
16          IT IS FURTHER ORDERED that the hearing set for December 5, 2019 at 10:00 a.m. is
17   VACATED.
18          IT IS FURTHER ORDERED that this case is stayed pursuant to the December 2, 2019 Order
19   issued by the U.S. District Court of the Eastern District of Louisiana, staying the underlying case.
20          IT IS FURTHER ORDERED that the parties shall file a joint status report 60 days from the
21   date of this Order, providing an update on the underlying matter.
22

23           DATED: December 3, 2019
24

25

26
                                                   ELAYNA J. YOUCHAH
27                                                 UNITED STATES MAGISTRATE JUDGE
28
                                                      1
